Citation Nr: 0125100	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  The veteran died in November 1998 at the age of 50; 
the appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the RO.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in April 2000.  



REMAND

In this case, the appellant contends that the veteran's death 
due to malignant lymphoma was the result of exposure to Agent 
Orange during active service. 

The veteran's service personnel records indicate that the 
veteran served in Okinawa, Japan from November 1968 to May 
1970.  Specifically, the veteran's DA Form 20 listed all of 
the veteran's stations and/or assignment locations, principal 
duties and effective dates during the entire period of 
service.  This document shows that the veteran's foreign 
service took place in Okinawa, Japan from November 1968 to 
May 1970.  

These records do not show service in the Republic of Vietnam 
at any time during active military service.  However, the 
appellant has asserted that her husband had told her that he 
served for a short period in the Republic of Vietnam.  

The veteran died in November 1998.  The death certificate 
listed the cause of death as malignant lymphoma.  No other 
significant conditions contributing to death were noted.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  

The appellant has submitted copies of treatment records 
showing treatment for lymphoma prior to the veteran's death.  
In September 1997, a mass was removed from the veteran's 
right neck.  The tumor biopsy analysis resulted in a 
diagnosis of non-Hodgkin's malignant lymphoma, diffuse, large 
cell immunoblastic type.  These records do not associate the 
veteran's cancer with exposure to herbicides or that it is 
due to disease or injury incurred in service.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in April 2000 that the veteran had 
mentioned to her that he served in Vietnam and Okinawa.  She 
also reported that the veteran had told her about instances 
overseas when he was asked to dump barrels into a body of 
water.  The appellant contends that the veteran believed that 
the substance in the barrels was Agent Orange.  

After the RO hearing in April 2000, the appellant and her 
representative attempted to obtain additional military 
records to support the contention that the veteran served in 
Vietnam.  It appears that their attempts were unsuccessful.  

In a December 2000 memorandum to the RO, the appellant's 
representative subsequently asked for assistance to obtain 
the relevant records.  No additional records have been 
obtained.  

However, it is not clear to the Board from its review of the 
case that veteran's service medical records have been 
identified as being unobtainable.  In light of the 
appellant's assertion regarding possible service in the 
Republic of Vietnam and the most recent request by the 
appellant's representative that another attempt be made to 
obtain all service medical records and other related 
documents in this case, the Board finds that the RO should 
undertake additional development in order to provide a full 
evidentiary record.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For certain chronic disorders, such as cancer, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  In other words, service connection for 
non-Hodgkin's lymphoma may be presumed if it became manifest 
to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307 (2001).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma. 38 C.F.R. § 
3.309(e) (2001).  

The diseases listed at 38 C.F.R. § 3.309(e) (2001) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (2001).  

In this case, the medical evidence shows that the veteran 
died from non-Hodgkin's lymphoma, a disease listed in 
38 C.F.R. § 3.309(e), but the veteran's service personnel 
records do not confirm that the veteran served in Vietnam.  
As such, the veteran is not entitled to the presumption of 
herbicide exposure during service.  

If the veteran is not entitled to the presumption of 
herbicide exposure, then service connection for the cause of 
the veteran's death is warranted in this case only if there 
is competent evidence to show that the veteran was exposed to 
herbicides during service.  

In other words, unless the appellant can show that the 
veteran served in Vietnam, then service connection for the 
cause of the veteran's death will be warranted only if the 
appellant provides competent evidence of exposure to 
herbicides.  

The Board points out that that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

Accordingly, the appellant should be given another 
opportunity to provide competent evidence that the veteran 
served in the Republic of Vietnam and/or that the veteran was 
exposed to herbicide agents during service in Okinawa, Japan.  

The RO should obtain all additional records pertaining to 
treatment received by the veteran for his fatal conditions 
prior to his death which may show that the veteran was 
exposed to herbicide agents during active service.  All VA 
treatment records, not previously received, should also be 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal non-Hodgkin's lymphoma.  
The appellant should be asked to identify 
any health care providers who might have 
treated the veteran prior to his death.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  This should include obtaining 
all records of treatment of the veteran 
during his final period of 
hospitalization, not previously obtained.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
Specifically, this should include asking 
her to provide competent evidence to 
support her assertion that the veteran 
served in the Republic of Vietnam during 
service and/or that the veteran was 
exposed to herbicide agents in Okinawa, 
Japan.  This should include specific 
information concerning any temporary duty 
in the Republic of Vietnam.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

3.  The RO also should take appropriate 
action to attempt to obtain the veteran's 
service medical records from the National 
Personnel Records Center or other 
indicated records repository.  If the 
requested records are not obtainable, 
then the RO should so certify in its 
response to the Board.  

4.  Following completion of the 
development requested above, the RO should 
review the appellant's claim.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  If any benefit sought on appeal 
remains denied, then the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



